Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 August 2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) filed 8/30/2021 has been fully considered by the Examiner. 
Allowable Subject Matter
Claims 1-2, 4, 8-12, 14, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner has fully considered the IDS (information disclosure statement) filed 8/30/2021. Applicant’s claims are deemed not obvious in view of the references disclosed by Applicant, as well as considered in combination with the prior art of the record.
The prior art of the record does not teach the combination of claim elements of claim 1 (similarly recited in claims 11 and 20). The closest prior art of the record discloses: Leslie (US 20160321614 A1) discloses determining actual satisfaction ratings for employees based on feedback and modifying self-learning software code based on the actual satisfaction ratings. However, Leslie fails to disclose the biometric sensors utilized to track blood pressure and the expected satisfaction ratings for each employee. McGann et al. (US 20170111507 A1) discloses identifying expected satisfaction ratings by an employee for a given task and detecting biometric levels associated with said task. However, McGann fails to 
 The combination of the prior art of the record fails to render the claim obvious. Therefore, the claim amendments, in the context of the independent claims, and when considered in view of the field of available prior art, are deemed not obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145.  The examiner can normally be reached on M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        




/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683